DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 January 2022 has been entered.

Response to Amendment
Applicant’s response, filed 18 January 2022, to the last office action has been entered and made of record. 
In response to the cancellation of claims 3-4, they are acknowledged and made of record.
In response to the amendments to the claims, they are acknowledged, supported by the original disclosure, and no new matter is added.
Amendments to the independent claims 1 and 12 have necessitated a new ground of rejection over the applied prior art. Please see below for the updated interpretations and rejections.

Response to Arguments
Applicant's arguments filed 18 January 2022 have been fully considered but they are not persuasive.
In response to Applicant’s remarks on p. 10-11 of Applicant’s reply, that the teachings of Rushdi, combined with the teachings of Choi and Zhang, fail to teach “obtain patch residuals by subtracting the sparse approximations of the image patches from the image patches, obtain approximations of the patch residuals based on the second dictionary, and obtain the reconstructed image based on a sum of the sparse approximations of the image patches and the approximations of the patch residuals”, the Examiner respectfully disagrees.
Examiner notes the claims are treated with their broadest reasonable interpretations consistent with the specification. See MPEP 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ871 (CCPA 1981).
The combined teachings of Choi and Zhang is relied upon to teach a MR image reconstruction apparatus which performs a dual-dictionary learning based MR image reconstruction process using image patches derived from the input image with a first main dictionary and second residual dictionary, where the first main dictionary is acquired from learning based on training data and the second residual dictionary is acquired based on the residual high frequency images generated from the difference between high frequency training images and approximated high frequency images produced from the first main dictionary and low frequency training images (see Choi [0124]-[0130], and [0136]-[0141]; and see Zhang sect. 2.1 Dictionary Learning Stage and sect. 2.2 Image Synthesis Stage).
(see Rushdi sect. II. A. Problem Formulation and Eq. (2); see also Rushdi sect. B. Dictionary Training, C. Optimization for the Low-Resolution Dictionary, and D. Computing the High-Resolution and Augmenting Dictionaries), where low-resolution residuals are computed based on the difference between low-resolution test image patches and reconstructed low-resolution test image patches, which are obtained based on corresponding sparse codes of the low-resolution test image and trained low-resolution-space dictionary, obtaining reconstructed image patch residuals from the low-resolution residuals and augmenting dictionary, Da (see Rushdi sect. II. E. Synthesis), and computing high resolution image patches based on the sum of reconstructed image patches and reconstructed image patch residuals, and the output image is produced by placing the computed high-resolution image patches back in their respective locations (see Rushdi sect. II. E. Synthesis and Eq. (9)).
One of ordinary skill in the art would have recognized that by applying Rushdi’s teachings to Choi and Zhang’s MR image reconstruction system would have predictably lead to performing super resolution MR reconstruction using the dual-dictionary learning technique as taught by Zhang, where the final reconstructed image is obtained based on the sum of the reconstructed image patches and reconstructed residual image patches, where the reconstructed residual image patches are obtained by computing residual image patches based on the difference between the given image patches and image patches reconstructed using previously learned first main dictionary, and high-resolution residual image patches are reconstructed based on the previously learned residual dictionary, resulting in an improved reconstruction of the MR images.
Examiner notes that Rushdi’s high-resolution space dictionary and low-resolution space dictionary, Dx and Dy, correspond to high and low resolution image data (see Rushdi sect. II. A. Problem Formulation and Eq. (1)), and the augmenting dictionary, Da, corresponds to computed residual image (see Rushdi sect. II. A. Problem Formulation and Eq.(2)). As Zhang’s first main dictionary is acquired from learning based on training data and the second residual dictionary is acquired based on the residual high frequency images, Rushdi’s high and low resolution space dictionary, Dx and Dy, would correspond with Zhang’s first main dictionary, and Rushdi’s augmenting dictionary, Da, would correspond with Zhang’s second residual dictionary. The combined teachings of Choi, Zhang, and Rushdi thus suggests computing high resolution image patches based on the sum of reconstructed image patches and reconstructed image patch residuals (see Rushdi sect. II. E. Synthesis and Eq. (9)), where the reconstructed image patches is computed based on sparse codes and high resolution space dictionary, which corresponds to a first main dictionary, and the reconstructed image patch residuals is computed based on computed residuals, computed from the difference between image patches and sparse approximations of image patches, and an augmenting dictionary, which corresponds to a second residual dictionary. 
As such, the combined teachings of Choi, Zhang, and Rushdi provides a suggested teaching for the broadest reasonable interpretation of “obtain patch residuals by subtracting the sparse approximations of the image patches from the image patches, obtain approximations of the patch residuals based on the second dictionary, and obtain the reconstructed image based on a sum of the sparse approximations of the image patches and the approximations of the patch residuals”.

Applicant’s remaining arguments with respect to amended subject matter of claims 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-8, 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2015/0160319), herein Choi, in view of Zhang et al. (“Image Super-Resolution via Dual-Dictionary Learning and Sparse Representation”), herein Zhang, Rushdi et al. (“Augmented Coupled Dictionary learning for Image Super-Resolution”), herein Rushdi, and Kang et al. (US 2015/0168526), herein Kang.
Regarding claim 1, Choi discloses a magnetic resonance (MR) image processing apparatus comprising: a processor; and a memory connected to the processor (see Choi Fig. 1 and [0064], where a data processor for processing stored data collected by the data receiver stored in a storage unit for storing data), 
wherein the processor is configured to: acquire a partially sampled multi-coil k-space with respect to an object (see Choi Fig. 8-10, and [0109]-[0120], where k-space data acquired from four channels of a RF receive coil assembly, which may include a phased array coil, is randomly under sampled; see Choi [0073], where several surface coils are arranged in a array to form an array coil; see Choi Fig. 1 and [0121], where a reconstruction processor, of the data processor, performs image reconstruction based on the random undersampled image data; see Choi Fig. 7 and [0103], where acquired k-space data is with respect to an imaged object), and 
(see Choi [0121], where the reconstruction processor generates one or more first reconstructed images corresponding to the number of receive coils; see Choi [0124]-[0126], where the reconstruction processor may perform second image reconstruction using the first reconstructed images; see Choi Fig. 14 and [0136]-[0141], where reconstructed images are generated using image data of an object having random undersampling pattern and dictionary learning compressed sensing).
Although Choi teaches that dictionary learning compressed sensing is used to generate the second reconstructed images (see Choi [0124]-[0130]), Choi does not explicitly disclose that reconstructing the partially sampled multi-coil k-space is based on using a pre-acquired first dictionary and a second dictionary acquired by using the first dictionary, and wherein the second dictionary is acquired by performing dictionary learning on a residual determined by calculating a difference between a pre-acquired image of the object and an approximation of the pre-acquired image, and wherein the processor is further configured to: compute sparse approximations of image patches for the object using the first dictionary. 
Zhang teaches in a related and pertinent image super-resolution method via dual dictionary learning and sparse representation for reconstructing high-frequency details from prior model trained by a set of high- and low-resolution image patches (see Zhang Abstract), where a high resolution estimated image is reconstructed from a low resolution input image using a first main dictionary and second residual dictionary (see Zhang Fig. 2 and sect. 2.2. Image Synthesis Stage), where an approximated image, HMHF, is generated based on the first main dictionary, and an approximated residual image, HRHF, is generated based on the second residual dictionary (see Zhang Fig. 2 and sect. 2.2. Image Synthesis Stage); which the two dictionaries, main dictionary (MD) and residual dictionary (RD) are trained using sparse representation corresponding to the recovery of the main high frequency (MHF) and residual high frequency (RHF) (see Zhang Fig. 1, and sect. 2.1 Dictionary Learning Stage), (see Zhang sect. 2.1 Dictionary Learning Stage), and the residual dictionary (RD) is trained using a temporary approximated image (HTMP), generated from combining a high resolution (HR) low-frequency image (HLF) and an approximated HR main high-frequency image (HMHF) produced from the main dictionary and HLF, and HR residual high-frequency image (HRHF), generated from the difference between the HR high-frequency image (HHF) and HMHF  (see Zhang Fig. 1, and sect. 2.1 Dictionary Learning Stage).
At the time of filing, one of ordinary skill in the art would have found it obvious to use the dual-dictionary learning technique of Zhang to improve the magnetic resonance image reconstruction process of Choi, such that the dual-dictionary learning technique is performed with MR image training data, such that a first main dictionary is acquired from learning based on training data and a second residual dictionary is acquired based on the residual high frequency images generated from the difference between high frequency training images and approximated high frequency images produced from the first main dictionary and low frequency training images. This modification is an application of a known technique to a known apparatus ready for improvement to yield predictable results. In this instance, Choi teaches a MR image reconstruction apparatus which performs an MR image reconstruction process upon undersampled k-space data using a dictionary learning compressed sensing technique. Zhang teaches in a super-resolution image reconstruction method using a dual-dictionary learning technique, where a main dictionary is learned using training data and a residual dictionary is learned from residual high frequency image, generated from the difference between a high frequency training image and an approximated high frequency image produced from the main dictionary and low frequency training image. One of ordinary skill in the art would have recognized that by applying Zhang’s teachings to Choi’s MR image reconstruction system would have predictably lead to performing the MR reconstruction using a dual-dictionary learning technique as taught by Zhang where the first main 
Choi and Zhang does not explicitly disclose that the processor is further configured to obtain patch residuals by subtracting the sparse approximations of the image patches from the image patches, obtain approximation of the patch residuals based on the second dictionary, and obtain the reconstructed image by summing the sparse approximations of the image patches with the approximations of the patch residuals.
Rushdi teaches in a related and pertinent super-resolution image reconstruction method using an augmented coupled dictionary learning scheme (see Rushdi Abstract), where a low-resolution-space dictionary, Dy, high-resolution-space dictionary, Dx, and augmenting dictionary Da are learned from training data (see Rushdi sect. II. B. Dictionary Training, C. Optimization for the Low-Resolution Dictionary, and D. Computing the High-Resolution and Augmenting Dictionaries), where the augmenting dictionary compensates for modelling error of the non-augmented coupled dictionary scheme and the modelling error can be defined as the low-resolution-space dictionary learning residual (see Rushdi sect. II. A. Problem Formulation and Eq. (2)), and for a given test image, low-resolution residuals are computed based on the difference between low-resolution test image patches and reconstructed low-resolution test image patches based on corresponding sparse codes of the low-resolution test image and trained low-resolution-space dictionary, Dy (see Rushdi sect. II. E. Synthesis), high resolution image patches are computed based on the sum of reconstructed image patches and reconstructed image patch residuals, which is obtained from the low-resolution residuals and augmenting dictionary, Da, and the output image is produced by placing the computed high-resolution image patches back in their respective locations (see Rushdi sect. II. E. Synthesis and Eq. (9)). 
a, and computing high resolution image patches based on the sum of reconstructed image patches and reconstructed image patch residuals, and the output image is produced by placing the computed high-resolution image patches back in their respective locations. One of ordinary skill in the art would have recognized that by applying Rushdi’s teachings to Choi and Zhang’s MR image reconstruction system would have predictably lead to performing super resolution MR reconstruction using the dual-dictionary learning technique as taught by Zhang, where the final reconstructed image is obtained based on the sum of the reconstructed image patches and reconstructed residual image patches, where the 
While Choi further suggests performing image reconstruction based on non-uniform random undersampling of the k-space (see Choi Fig. 10 and [0117]-[0121]); Choi, Zhang and Rushdi do not explicitly disclose wherein the image patches and the patch residuals have non-uniform sizes, and aspect ratios of the image patches and the patch residuals are determined based on a predominant direction of k-space sampling direction.
Kang teaches in a related and pertinent magnetic resonance imaging method and apparatus  (see Kang Abstract), the use of an undersampling method used on k-space data to extract sampling data from the k-space data in “data blocks”, where the size of the data blocks is determined by an acceleration factor in the two phase encoding directions of the k-space data, and further suggests that if the acceleration factor in a PE direction is 3 and the acceleration factor in the SL direction is 2, then the size of the data block should be a unit of 3x2 k-space data (see Kang Fig. 7 and [0038]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply Kang’s undersampling technique to perform the undersampling of the magnetic resonance image reconstruction process of Choi, Zhang, and Rushdi, such that the k-space data is undersampled according to different acceleration factors for the corresponding different k-space sampling directions, which would result in non-uniform sized image patches and patch residuals, where the aspect ratio of the image patch and image patch residuals are determined according to different acceleration factors for the corresponding different k-space sampling directions. 
This modification is an application of a known technique to a known apparatus ready for improvement to yield predictable results. In this instance, Choi, Zhang, and Rushdi suggest a MR image 

Regarding claim 5, please see the above rejection of claim 1. Choi, Zhang, Rushdi, and Kang disclose the MR image processing apparatus of claim 1, wherein the image patches and the patch residuals correspond to different frequency bands (see Zhang Fig. 2 and sect. 2.2. Image Synthesis Stage, where a high resolution estimated image is reconstructed based on patches derived from the input image and the use of a first main dictionary and second residual dictionary, where the low frequency image patches, plk, are extracted from low frequency images derived from the input image, and reconstructed high frequency image patches, p^hk, are reconstructed using the high frequency main dictionary (HMD); see also Zhang sect. 2.1 Dictionary Learning Stage, where image patches, phk, correspond to high resolution and high frequency images, HHF, and image patches, plk, correspond to high resolution and low frequency images, HLF; see Rushdi sect. II. E. Synthesis, where residuals are computed based on the difference between low-resolution test image patches and low-resolution reconstructed test image patches, where the reconstructed test image patches are based on corresponding sparse codes of the test image and trained low-resolution-space dictionary; thus, the combined teachings of Zhang and Rushdi suggest that the image patches and residuals of the image patches correspond to low and high frequency image information).

Regarding claim 6, please see the above rejection of claim 1. Choi, Zhang, Rushdi, and Kang disclose the MR image processing apparatus of claim 1, further comprising an operator console, wherein the operator console comprises a display configured to visualize the reconstructed image (see Choi Fig 1 and [0068], where the user operating station includes an operating console and a display for displaying an image created by the image processor).

Regarding claim 7, please see the above rejection of claim 6. Choi, Zhang, Rushdi, and Kang disclose the MR image processing apparatus of claim 6, wherein the operator console further comprises a controller, and wherein the controller is configured to control the MR image processing apparatus (see Choi Fig 1 and [0068], where the user operating station includes an operating console which allows a user to manipulate the MRI apparatus).

(see Choi Fig. 1, Fig. 2A, and [0055]-[0064], where MRI apparatus includes a magnet assembly for forming a magnetic field to image an object and generate an echo signal to be received by the RF receive coil assembly; see Choi Fig. 8-10, and [0109]-[0120], where the k-space data is acquired from four channels of a RF receive coil assembly and undersampled).

Regarding claim 10, please see the above rejection of claim 1. Choi, Zhang, Rushdi, and Kang disclose the MR image processing apparatus of claim 1, wherein the processor is further configured to preprocess the partially sampled multi-coil k-space and reconstruct the preprocessed multi-coil k-space based on the first and second dictionaries (see Choi [0121]-[0123], where the reconstruction processor performs a first image reconstruction on the acquired undersampled image data prior to performing the second image reconstruction using the dictionary learning technique).

Regarding claim 12, it recites a method performing the apparatus functions of claim 1. Choi, Zhang, Rushdi, and Kang teach the method by performing the apparatus functions of claim 1. Please see above for detailed claim analysis.
Please see the above rejection for claim 1, as the rationale to combine the teachings of Choi, Zhang, Rushdi, and Kang are similar, mutatis mutandis.

Regarding claim 14, see above rejection for claim 12. It is a method claim reciting similar subject matter as claim 5. Please see above claim 5 for detailed claim analysis as the limitations of claim 14 are similarly rejected.
mutatis mutandis.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Choi, Zhang, Rushdi, and Kang as applied to claim 1 above, and further in view of Nagle et al. (“Multiple Region MRI”), herein Nagle.
Regarding claim 9, please see the above rejection of claim 1. Choi, Zhang, Rushdi, and Kang disclose the MR image processing apparatus of claim 1, wherein the processor is further configured to 
obtain the reconstructed image by reconstructing a plurality of partially sampled multi-coil k-spaces corresponding to the plurality of frequency bands based on the first and second dictionaries see Choi [0124]-[0128], where the reconstruction processor performs a second image reconstruction using the dictionary learning technique based on image patches; see Zhang Fig. 2 and sect. 2.2. Image Synthesis Stage, where a high resolution estimated image is reconstructed based on patches derived from the input image and the use of a first main dictionary and second residual dictionary, where the low frequency image patches, plk, are extracted from low frequency images derived from the input image, and reconstructed high frequency image patches, p^hk, are reconstructed using the high frequency main dictionary (HMD); see also Zhang sect. 2.1 Dictionary Learning Stage, where image patches, phk, correspond to high resolution and high frequency images, HHF, and image patches, plk, correspond to high resolution and low frequency images, HLF).
Although Zhang teaches the use of low resolution and high resolution patches for reconstructing a high resolution estimated image; Choi, Zhang, Rushdi, and Kang do not explicitly disclose decomposing the acquired partially sampled multi-coil k-space into a plurality of frequency bands. 
Nagle teaches in a related and pertinent multiple region MR image reconstruction technique (see Nagle Abstract), where image data can be decomposed into “background” component (low-(see Nagle Fig. 2 and sect. Filtered mrMRI). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply Nagle’s technique of decomposing acquired k-space data into “background” (corresponding to low-frequency) and “edge” (corresponding to high-frequency) components to the combined teachings of Choi, Zhang, Rushdi, and Kang for performing a dual-dictionary learning based MR image reconstruction where the acquired k-space data is decomposed into low and high frequency components to be reconstructed accordingly and combining the reconstructed components to obtain the reconstructed image. This modification is a use of a known technique to improve a similar apparatus in the same way. In this instance, Choi, Zhang, Rushdi, and Kang suggests a base MR image reconstruction apparatus which performs a dual-dictionary learning based MR image reconstruction process using image patches extracted from a low resolution input image with a first main dictionary and second residual dictionary. Nagle teaches in a comparable MR image reconstruction method, a technique of decomposing acquired k-space data into “background” (corresponding to low-frequency) and “edge” (corresponding to high-frequency) components to be reconstructed according to optimal sampling patterns and recombining the reconstructed components to acquire the reconstructed image. One of ordinary skill in the art could have applied Nagle’s known technique to decompose acquired k-space data into low and high frequency components to be reconstructed and combining the reconstructed components into a final reconstructed image to the teachings of Choi, Zhang, Rushdi, and Kang, such that the acquired undersampled k-space data are decomposed into the low and high frequency components, and dual-dictionary learning based MR image reconstruction is performed on the low and high frequency components, where the image patches used for performing reconstruction would correspond to the . 

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Choi, Zhang, Rushdi, and Kang as applied to claims 10 above, and further in view of Zhang et al. (US 2013/0044960), herein Zhang’960.
Regarding claim 11, please see the above rejection of claim 10. Choi, Zhang, Rushdi, and Kang disclose the MR image processing apparatus of claim 10, wherein the processor is further configured to preprocess the partially sampled multi-coil k-space by filling unsampled positions in the partially sampled multi-coil k-space with initial guesses (see Choi [0121]-[0123], where the first image reconstruction may be performed by GRAPPA, in which non-sampled lines of the undersampled image data are estimated using the linear combination of neighboring lines).
Choi, Zhang, Rushdi, and Kang do not explicitly disclose that the preprocessing includes performing coil compression on the partially sampled multi-coil k-space.
Zhang’960 teaches in a related and pertinent method for performing coil compression for acquired k-space MRI imaging data (see Zhang’960 Abstract), where a coil compression technique is applied to original data from multiple coils into fewer virtual coils (see Zhang’960 [0025]-[0026]; and see Zhang’960 Fig. 10 and [0062]), and that any parallel imaging and compressed sensing method can be directly applied to the virtual coils for reconstruction (see Zhang’960 [0040]). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply Zhang’960’s coil compression technique to the combined teachings of Choi, Zhang, Rushdi, and Kang, such that coil compression is performed on the undersampled k-space data, and the suggested dictionary learning based MR image reconstruction is performed on the coil compressed data for accelerated reconstruction. This modification is an application of a known technique to a known .

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Choi, Zhang, Rushdi, and Kang as applied to claims 12 above, and further in view of Liu et al. (“Highly Undersampled Magnetic Resonance Image Reconstruction Using Two-Level Bregman Method With Dictionary Updating”), herein Liu.
Regarding claim 15, it recites a non-transitory computer readable recording medium having stored therein a program for performing the method of claim 12. Choi, Zhang, Rushdi, and Kang teach a computer readable recording medium for performing the method of claim 12 (see Choi Fig. 1 and [0064], where a data processor for processing stored data collected by the data receiver stored in a storage unit for storing data). Please see above for detailed claim analysis.
mutatis mutandis.
Choi, Zhang, Rushdi, and Kang do not explicitly disclose a non-transitory computer-readable recording medium having stored therein a program. 
Liu teaches in a related and pertinent method for performing coil compression for acquired k-space MRI imaging data (see Liu Abstract), where algorithms have been implemented on a PC equipped with a CPU and RAM memory (see Liu sect. IV. Experimental Results).
At the time of filing, one of ordinary skill in the art would have found it obvious to implement Choi, Zhang, Rushdi, and Kang’s disclosed invention by implementing algorithms on a PC equipped with a CPU and RAM memory as taught by Liu. This modification is a use of a known technique to improve a similar apparatus in the same way. In this instance, Choi, Zhang, Rushdi, and Kang suggests a base MR image reconstruction apparatus which uses a data processor to perform the disclosed teachings of a dual-dictionary learning based MR image reconstruction process for processing stored data collected by the data receiver stored in a storage unit for storing data. Liu teaches in a comparable MR image reconstruction method, where the reconstruction is implemented as algorithms on a PC equipped with a CPU and RAM memory. One of ordinary skill in the art would have found it obvious that the teachings of Choi, Zhang, Rushdi, and Kang would be implementable as algorithms upon a PC equipped with a CPU and RAM memory as taught by Liu, predictably resulting in implementing the combined teachings of Choi, Zhang, Rushdi, and Kang as an algorithm stored on the RAM memory of the PC. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Choi, Zhang, Rushdi, and Kang as applied to claim 1 above, and further in view of Aharon et al. (“K-SVD: An Algorithm for Designing Overcomplete Dictionaries for Sparse Representation), herein Aharon.

However, Zhang teaches that the use of “OMP algorithm” is applied to generate the overlapped patches, which cites Aharon reference (indicated as reference [8]), and the sparse representation vectors is built by allocating L atoms to their representation (see Zhang sect. 2.2 Image Synthesis Stage)
Aharon teaches in a related and pertinent algorithm for designing overcomplete dictionaries for sparse representation (see Aharon Abstract), where approximate solutions such as pursuit algorithms have been proposed to determine the sparsest representations of a given signal in performing sparse coding, where the orthogonal matching pursuit (OMP) algorithm is suggested (see Aharon sect. II. Sparse Coding: Prior Art), and that performing a K-SVD algorithm for training of sparse dictionaries uses a pursuit algorithm to compute the representation vectors (see Aharon sect. IV. The K-SVD Algorithm and Fig. 2), and the OMP was used to find the coefficients (see Aharon sect. V. B. Applying the K-SVD). 
At the time of filing, one of ordinary skill in the art would have found it obvious from the combined teachings of Zhang and Aharon, that the sparse approximations of the image patches are computed using the orthogonal matching pursuit algorithm to generate the patches used for reconstructing the approximated image patches. This modification is rationalized as some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine prior art reference teachings to arrive at the claimed invention. In this instance, Zhang teaches that decomposed patches of an input image is generated according to an OMP algorithm and cites the teachings of Aharon. Aharon teaches that pursuit algorithms have been proposed to determine the sparsest representations of a given signal in performing sparse coding and uses orthogonal matching pursuit (OMP) algorithm as a pursuit algorithm to compute and find the coefficients of the representation vectors for training of sparse dictionaries. One of ordinary skill in the art would have found that the use 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY CHOI/Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661